  Case 17-01961         Doc 43       Filed 12/06/19 Entered 12/06/19 21:59:13            Desc Main
                                       Document     Page 1 of 4




                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                           )       Case No.:    17-01961
                 Charles M Barker                )
                                                 )       Chapter 13
                                                 )
                 Debtor(s).                      )       Judge Janet S. Baer (KANE)


                           NOTICE OF MOTION & SHORTEN NOTICE

TO:      Charles M Barker, P.O. Box 221 Big Rock, IL 60511 via US mail
         Trustee Glenn B Stearns, via ECF clerk’s electronic delivery system
         The United States Trustee, via ECF clerk’s electronic delivery system
         State farm Insurance, 217 Capitol Dr Ste C, Sugar Grove, IL 60554 via US mail
         American Credit Acceptance LLC, 961 E Main St, Spartanburg, SC 29302 via US mail
         American Credit Acceptance LLC, Registered Agent, PO Box 1899 Spartanburg, SC 29304
         United States via US mail
         See attached service list
        PLEASE TAKE NOTICE that on December 13, 2019 at 9:30 am I shall appear before
the Honorable Janet S. Baer at the Kane County Courthouse 100 S. Third Street, Room 240
Geneva, IL 60134 or any judge presiding and then and there present the Motion on Shortened
notice, a copy of which is attached hereto.

                                                         By:     /s/ David H. Cutler_
                                                                 David H. Cutler

                                     CERTIFICATE OF SERVICE

I, David H. Cutler, hereby certify that I caused to be served, electronically or through U.S. Mail, a
copy of the foregoing Notice and Motion upon the parties named above on December 6, 2019,
before the hour of 10:00 p.m.

                                                         By:     /s/ David H. Cutler
                                                                 David H. Cutler, esq.
                                                                 Counsel for Debtor(s)
                                                                 Cutler & Associates, Ltd.
                                                                 4131 Main St. Skokie, IL 60076
                                                                 Phone: (847) 673-8600
  Case 17-01961            Doc 43   Filed 12/06/19 Entered 12/06/19 21:59:13       Desc Main
                                      Document     Page 2 of 4




                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                        )       Case No.:    17-01961
                Charles M Barker              )
                                              )       Chapter 13
                                              )
                Debtor(s).                    )       Judge Janet S. Baer (KANE)


     MOTION TO AUTHORIZE DISBURSEMENT OF FUNDS & SHORTEN NOTICE

         NOW COMES the Debtor, Charles M Barker, (hereafter referred to as “the Debtor”), by

and through his attorneys, The Law Offices of Cutler & Associates, Ltd., to present this Motion

to Authorize Disbursement of Funds on shortened notice, and state as follows:

   1. This Court has jurisdiction over this proceeding pursuant to 11 USC 1334 and this is a

         "core proceeding" under 28 USC 157(b).

   2. The Debtor filed for relief under Chapter 13 of the United States Bankruptcy Code on

         January 23, 2017 and his Plan was confirmed on March 24, 2017.

   3. That through the confirmed plan the Debtor has a 2014 Ford Taurus, here in after referred

         to as, Vehicle.

   4. That on November 27, 2019 the Debtors vehicle was totaled in a motor vehicle accident.

   5. That the Debtors insurance company, State Farm Insurance, is holding $8,392.29 as a

         payout for the vehicle.

   6. The creditor for the vehicle, American Credit Acceptance LLC, is still owed $7,703.31 to

         be paid per the confirmed plan.

   7. That after disbursing $7,703.31 to the Trustee Glenn B. Stearns, the remaining payout

         balance will be, $689.00 to be disbursed to the Debtor.
Case 17-01961      Doc 43     Filed 12/06/19 Entered 12/06/19 21:59:13             Desc Main
                                Document     Page 3 of 4



 8. That the payout of $7,703.31 by the Debtors insurance agency, State Farm Insurance,

    that will be sent to the Trustee, Glenn B. Stearns will be used to pay directly to the

    creditor, American Credit Acceptance LLC for the remaining balance owed to them.

 9. That the remaining payout balance of the totaled vehicle, of, $689.00 will be disbursed to

    the Debtor, to be used as a down payment for a new vehicle.

 10. That the Debtor will bring a motion to incur/obtain debt once he obtains a reasonable

    retail installment contract.

 11. The Debtor brings this motion on shortened notice as he will face irreparable harm with

    no reliable transportation which he requires to travel to and from work, and assist his

    spouse in transporting their young children to and from school, that the next date before

    this Honorable court is not until January 3, 2020 and he requires the $689.00 as a down

    payment towards the purchase of a new vehicle.

 WHEREFORE, the Debtor, Charles M Barker prays that this Court enter an order

 authorizing his insurance company, State Farm Insurance to disburse $7,703.31 to the

 Trustee, Glenn B. Stearns office to then be disbursed directly to the creditor, American

 Credit Acceptance LLC to pay off their remaining balance owed and $689.00 to the Debtor

 and for such further relief that this Court may deem just and proper.


Dated: December 6, 2019                           Respectfully Submitted,

                                                  By:     /s/ David H. Cutler
                                                          David H. Cutler, esq.,
                                                          Counsel for Debtor(s):
                                                          Cutler & Associates, Ltd.
                                                          4131 Main St.
                                                          Skokie, IL 60076
                                                          Phone: (847) 673-8600
Case 17-01961   Doc 43   Filed 12/06/19 Entered 12/06/19 21:59:13   Desc Main
                           Document     Page 4 of 4
